MEMORANDUM **
Ling Jiang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings conducted in absentia. We dismiss the petition for review.
The petition for review is not timely as to the BIA order addressing ineffective assistance of counsel, so we lack jurisdiction over Jiang’s ineffective assistance claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Because we cannot consider Jiang’s only challenge to the BIA’s dispositive finding that her motion was numerically barred, we need not consider her remaining contentions.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.